Citation Nr: 1614005	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression. 

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an abdominal aortic aneurysm (AAA) repair performed in November 2005, to include abdominal deformity, chronic pain, atrophy of the left testicle, and sexual dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to January 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from August 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in February 2014.  In that decision the Board granted the claim of entitlement to service connection for PTSD and remanded the issues noted above for additional development.  Unfortunately, for the reasons discussed below, another remand is required. 

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's February 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The February 2014 remand order addressed the issues of entitlement to service connection for a psychiatric disability other than PTSD, to included depression, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an AAA repair performed in November 2005, to include abdominal deformity, chronic pain, atrophy of the left testicle, and sexual dysfunction.

With respect to the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, the remand order stated that the RO was to adjudicate this claim.  Specifically, the remand body addressed the issue of reconciling the symptoms of the service connected PTSD with those of depression in the record.  The remand gave the RO discretion as to whether an examination and opinion were needed to resolve the issue.  

The RO's adjudication of the issue was inadequate, in that it misstated the facts.  In the August 2014 Supplemental Statement of the Case (SSOC) the RO denied the claim, stating that there were no documented mental health diagnoses other than PTSD.  However, the March 2010 VA examination had the diagnoses of subclinical PTSD and adjustment disorder with depressive elements.  The records from the Connecticut Healthcare System (HCS) at West Haven also contained multiple diagnoses of depression that were not addressed in the SSOC.  April 2009 records discuss a history of depression dating back to 2006 and a diagnosis of major depressive disorder (MDD).  June 2009 records indicate the Veteran had a worsening depressed mood, met all the criteria for MDD, and had some symptoms of PTSD.  In August 2009, records state the Veteran endorsed symptoms of PTSD and "also suffers from depression."  In October 2009, the Veteran was assessed with PTSD with comorbid major depressive episodes (MDE).  This evidence should have been discussed in relation to the Veterans claim for entitlement to service connection for an acquired psychiatric disability other than PTSD.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires VA to address its reasons for rejecting evidence favorable to the Veteran).  As the evidence indicates the Veteran's symptoms and diagnoses may overlap, upon remand, the RO should obtain a medical opinion prior to adjudicating the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.

With respect to the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an AAA repair performed in November 2005, to include abdominal deformity, chronic pain, atrophy of the left testicle, and sexual dysfunction, the RO did not complete the requested development.  The February 2014 remand body specifically discussed that a signed consent form for the AAA repair was referenced in the medical records from the New York VAMC where the procedure was performed.  The signed document, however, was not contained in the Veteran's claims file.  Documented, signed consent for a surgical procedure is required by 38 C.F.R. § 17.32(b) (2015).  Further, the Veteran specifically stated that he was misled about the procedure, making the content of the document relevant to the outcome of the claim.  This document was not obtained upon remand.  

The RO's attempts to obtain and associated this record were insufficient to substantially comply with the remand order.  The SSOC stated that the RO sent a letter requesting the Veteran to complete an authorization form, VA Form 21-4142, on April 15, 2014, and that after thirty days the RO continued processing the claim.  This letter, however, did not identify the source of the information for which authorization was sought.  The Veteran returned the authorization form signed, and it was received by the RO on April 29, 2014.  The authorization form did not identify the source for which the Veteran authorized disclosure.  The RO noted that the form was incomplete in VBMS; however, there is no documentation as to whether the RO attempted to inform the Veteran about the error or if the RO sought to remedy the error.  As the RO did not properly inform the Veteran of what information was sought, VA's duty to assist the Veteran was not satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore the RO did not comply with the remand order to develop the record and attempt to obtain the signed informed consent document from the November 2005 AAA repair.  

The Board also notes that VA Form 21- 4142 is used to authorize disclosure of medical records from private (non-VA) medical facilities.  The records sought were from the New York VAMC, so this form was not required for the RO to complete the development ordered in the February 2014 remand.  Upon remand, the RO should make reasonable efforts to obtain these records.  .

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's AAA repair performed at the New York VAMC in December 2005, to include signed documentation of the Veteran's informed consent to the procedure; and all records and reports relating to any acquired psychiatric disorder other than PTSD, to include depression should be obtained.  All records received should be associated with the claims file.

2. When the above actions have been accomplished, forward the Veteran's claims file to an appropriate clinician, to examine the Veteran and obtain an opinion regarding the current nature and etiology of any diagnosed acquired psychiatric disorders other than PTSD, to include depression.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Identify any acquired psychiatric disorder other than PTSD that is currently manifested or is indicated in the evidence of record at any time from approximately July 2009.
b. For each acquired psychiatric disability other than PTSD identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service.  
c. For each acquired psychiatric disability other than PTSD identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that such acquired psychiatric disorder has been caused or permanently aggravated by the Veteran's service-connected PTSD.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The clinician's attention is directed, in particular, toward the March 2010 VA examination report and the treatment records from the Connecticut HCS in West Haven for April 2009, June 2009, August 2009, and October 2009.  The clinician must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

